POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each individual whose signature appears below hereby constitutes and authorizes Kevin Buehler and Elaine E. Whitbeck, and each of them, each with full power to act without the other, his true and lawful attorneys-in-fact and agents, each with full power of substitution and resubstitution for him and in his name, place and stead, in any and all capacities, to sign any or all amendments to this Registration Statement, and to file the same with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto each of said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as he might or could do in person hereby ratifying and confirming that each of said attorneys-in-fact and agents or his substitutes may lawfully do or cause to be done by virtue hereto. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Kevin Buehler Kevin Buehler President and Chief Executive Officer (Principal Executive Officer) and Director September 9, 2009 /s/ Richard J. Croarkin Richard J. Croarkin Senior Vice President, Finance and Chief Financial Officer (Principal Financial and Accounting Officer) September 9, 2009 /s/ Cary R. Rayment Cary R. Rayment Director and Non-Executive Chairman September 9, 2009 /s/ Dr. Werner J. Bauer Dr. Werner J. Bauer Director September 9, 2009 /s/ Paul Bulcke Paul Bulcke Director September 9, 2009 /s/ Francisco Castañer Francisco Castañer Director September 9, 2009 /s/ Lodewijk J.R. de Vink Lodewijk J.R. de Vink Director September 9, 2009 /s/ Joan W. Miller Joan W. Miller Director September 9, 2009 /s/ Thomas G. Plaskett Thomas G. Plaskett Director September 9, 2009 /s/ James Singh James Singh Director September 9, 2009 /s/ Daniel Vasella, M.D. Daniel Vasella, M.D. Director September 9, 2009 /s/ Hermann Wirz Hermann Wirz Director September 9,
